Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of January 22, 2021 has been fully considered.  The amendments and remarks are persuasive for overcoming the objections and rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Saggio (US 2007/0262203) in view of Tonogai (US 5,323,118) in view of Fernandez (US 9,193,471).
	Regarding claim 1, Saggio discloses a fluid nozzle (figures 12–14), comprising:
an inlet housing (810) configured for connection with a tanker aircraft boom (800); and 

an articulation angle sensor (630) configured for determining an articulation angle between the inlet housing (810) and the outlet housing (100) (see paragraph 0057, the sensor measures the angle of the housing 100 with respect to gravity, which can be used for determining the articulation angle based on a known angle of the axis 820.  The sensor is therefore capable of being used to detect the articulation angle, see MPEP 2114).  
Saggio discloses that the sensor (630) can be a pendulum-type sensor (see paragraph 0057) but does not disclose the structural details of the sensor.
Tonagai teaches that it is known to make a pendulum-type sensor with a magnetic sensor and a magnet, the magnetic sensor being configured to detect a change in a magnetic field resulting from a movement of the magnet (figure 2 and column 1, lines 20-27).  
It would have been obvious to one skilled in the art to use magnets in the sensor of Saggio based on the teaching of Tonagai as a simple selection of a known, simple, and reliable sensor configuration for implementing the device of Saggio.  This combination amounts to selecting a known type of pendulum sensor for an apparatus that is disclosed as using a pendulum sensor.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Saggio also does not disclose  a sensor configured for determining at least one of a ready status and a contact status.
Fernandez teaches that it is known to provide a fluid nozzle with a sensor (90 or 101) for determining a ready status and/or a contact status (column 5, lines 42-48, the sensor 90 detects contact by detecting that the piston has been contacted and displaced by the receptacle.  Sensor 101 detects whether the receptacle 4 is in contact with the nozzle by detecting a state of the latches, see figures 5 and 9b, which can also be considered a ready status.).  
It would have been obvious to one skilled in the art to provide the nozzle of Saggio with the sensor (90 and/or 101) of Fernandez for the purpose of confirming that the receptacle is in the filling position and for preventing erroneous dispensing of fuel.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the obviousness rationale above accounts for the sensor including a ready sensor and a contact sensor in that the sensor 90 of Fernandez detects 

Regarding claim 3, the obviousness rationale above accounts for the sensor including a proximity switch disposed at least partially in a cavity of the outlet housing and is configured for providing a contact signal, in that the sensor 90 of Fernandez detects contact against the poppet.  

Regarding claim 4, Saggio accounts for much of the claimed subject matter as set forth above, but does not explicitly state that the proximity switch is hermetically sealed.  
In view of the fact that the proximity sensor of Saggio is inside the housing that constitutes the path of fuel, it is inherent or at a minimum highly apparent that the sensor must be sealed to avoid being destroyed by contact with liquid fuel.  
Examiner has previously taken official notice that it is notoriously old and well known in the art that sensors that are exposed to liquid should be sealed from the liquid to prevent short circuiting.  This subject matter is now admitted prior art, see MPEP 2144.03(c).
Additionally, Fernandez teaches that it is known to provide hermetically sealed sensors, in that Fernandez discloses that a different sensor is hermetically sealed (see claim 9 and column 6, lines 32-35).
It would have been obvious to one skilled in the art to make the proximity switch of Saggio hermetically sealed based on the disclosure of Fernandez and the knowledge in the art, for the purpose of avoiding destruction of the switch via contact with liquid. 

	Regarding claim 5, the obviousness rationale above accounts for this subject matter in that the sensor (90) includes a poppet (piston) and a magnet (91) fixed to the poppet (see figure 3 of Fernandez).  

Regarding claim 6, the obviousness rationale above accounts for the sensor (101) including a switch (microswitch 101) disposed in a cavity outside of the outlet housing and is configured to provide a ready signal (figures 9a and 9b).  

Claims 1, 3, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 9,193,471) in view of Saggio (US 2007/0262203) in view of Tonogai (US 5,323,118).
	Regarding claims 1, 3, 5, 14, and 15, Fernandez discloses a fluid nozzle, comprising:
an inlet housing (IH) configured for connection with a tanker aircraft boom; and 
an outlet housing (2) connected with the inlet housing and configured for connection with a receiving aircraft receptacle; 
a sensor (90 or 101) configured for determining at least one of a ready status and a contact status (column 5, lines, the sensor 90 detects contact by detecting that the piston has been contacted and displaced by the receptacle.);  

including a poppet (piston) disposed in the outlet housing, wherein the sensor includes a magnet (91) fixed to the poppet.
a ball joint pedestal (BJP) slidably connected to the inlet housing (IH), 
wherein the magnet (91) is connected to move with the ball joint pedestal (BJP)(connected via the housings, such that displacing the entire device moves both the magnet and the ball joint pedestal), 
wherein the ball joint pedestal (BJP) is configured to slide in an axial direction as the outlet housing (2) articulates relative to the inlet housing (IH) (see figure 1, displacing the housing 2 upwardly or downwardly causes linear movement of the ball joint pedestal and compression of the spring behind the ball joint pedestal).

    PNG
    media_image1.png
    549
    832
    media_image1.png
    Greyscale

Annotated Figure A

Saggio discloses an articulation angle sensor (630) configured for determining an articulation angle between the inlet housing (810) and the outlet housing (100) (see paragraph 0057, the sensor measures the angle of the housing 100 with respect to gravity, which can be used for determining the articulation angle based on a known angle of the axis 820.  The sensor is therefore capable of being used to detect the articulation angle, see MPEP 2114).  
It would have been obvious to one skilled in the art to provide the device of Fernandez with the sensor (630) of Saggio for the purpose of monitoring and controlling the position and function of the refueling nozzle.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Fernandez and Saggio do not account for angle sensor 	including a magnetic sensor and a magnet, the magnetic sensor being configured to detect a change in a magnetic field resulting from a movement of the magnet.  However, Saggio discloses that the sensor (630) can be a pendulum-type sensor (see paragraph 0057) but does not disclose the structural details of the sensor.
Tonagai teaches that it is known to make a pendulum-type sensor with a magnetic sensor and a magnet, the magnetic sensor being configured to detect a change in a magnetic field resulting from a movement of the magnet (figure 2 and column 1, lines 20-27).  
It would have been obvious to one skilled in the art to use magnets in the sensor of Fernandez in view of Saggio based on the teaching of Tonagai as a simple selection of a known, simple, and reliable sensor configuration for implementing the device of Saggio.  This combination amounts to selecting a known type of pendulum sensor for an apparatus that is disclosed as using a pendulum sensor.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 9,193,471) in view of Saggio (US 2007/0262203) in view of Tonogai (US 5,323,118) and further in view of Rochfort (US 2,817,725).
Regarding claims 6 and 7, Fernandez discloses that the sensor includes a switch (101) disposed in a cavity outside of the outlet housing and is configured to provide a ready signal, sensor (100, 101) includes a latch indication trigger (100) but does not disclose that the trigger is spring loaded.
Rochfort teaches a sensor configuration in which the trigger (38, 40) is spring loaded (via spring 58).
It would have been obvious to one skilled in the art to provide the sensor of Fernandez with a spring as taught by Rochfort for the purpose of reliably resetting the sensor switch when the pressing contact is removed, and/or as a routine selection of a known switch configuration with predictable results.

Regarding claim 8, Fernandez discloses a nozzle latch (6), wherein the latch indication trigger (100) is disposed at least partially in the nozzle latch (see figure 4f and 5) and is configured to rotate relative to the nozzle latch between a first position in which the latch indication trigger activates the switch and a second position in which the latch indication trigger does not activate the switch (compare figures 9a and 9b).

Regarding claim 9, Fernandez discloses that, in the second position, a leg of the latch indication trigger (100) is disposed substantially parallel to an axial direction (see figure 9a). 

	Regarding claim 10, Fernandez accounts for much of the claimed subject matter as set forth above, but does not disclose that the trigger is spring loaded, and does not disclose that the latch indication trigger includes a first leg, a second leg, and a third leg; the first leg is configured to contact the switch; and the third leg is configured to engage a receptacle latch roller.
Rochfort teaches a known sensor configuration (figure 3) in which that the trigger is spring loaded (via spring 58), and the latch indication trigger includes a first leg (72), a second leg (50), and a third leg (40); the first leg is configured to contact the switch (16); and the third leg (40) is configured to engage a roller (82)(see MPEP 2114).
Rochfort teaches that an advantage of the disclosed configuration is to facilitate reliable operation in spite of overtravel (column 1, lines 20-24)
It would have been obvious to one skilled in the art to provide the device of Fernandez with the sensor configuration of Rochfort for the purpose of ensuring reliable operation despite overtravel.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 11, Fernandez and Rochfort account for much of the claimed subject matter as set forth above, but do not disclose that the third leg is longer than a combined length of the first leg and the second leg.  One skilled in the art would appreciate from the combined teaches of Fernandez and Rochfort that the trigger can be Gardnerv.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984)(non-critical change in relative dimensions was obvious) and In re Dailey, 357 F.2d 669 (CCPA 1966)(non-critical changes in shape) are relevant. 

Allowable Subject Matter
	Claims 13 and 21 would be allowable if rewritten in independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799